DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			       Claim Rejections - 35 USC § 112
Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 14, there is no express antecedent basis for an “average dispersion diameter” of the inorganic filler.
In claim 15, it is unclear whether “the polyamide resin” refers to the “polyamide resin containing an inorganic filler”.
Response to Arguments
3.	Applicant’s arguments and amendments filed October 13, 2021 are persuasive in overcoming the 35 USC 103 rejections over “Comparative Study on Properties of Polyolefin Blends Modified PA6” (Hao) and CN 105330975 A (Jiang) and the nonstatutory double patenting rejection over copending Application No. 16/318,957. 
Allowable Subject Matter
4.	Claims 1-3, 8-10 and 13 are allowed.
CN 105330975 A ((Jiang) discloses a thermoplastic composition obtained by melt blending A) polypropylene having a melt index of 3-40 g/10 min (embraces Applicant’s polypropylene having a number average molecular weight (Mn) of 500,000 or more), B) nylon 6 (meets Applicant’s polyamide), C) compatibilizer such as a maleic anhydride grafted ethylene-butene copolymer (meets Applicant’s modified ethylene-butene copolymer) and an inorganic layered silicate filler such as talc and mica. Jiang, however, neither discloses nor suggests that that the silicate fillers and nylon 6 will have affinity for each other or bind together. 
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

						/ANA L. WOODWARD/                                                                 Primary Examiner, Art Unit 1765